TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 30, 2015



                                     NO. 03-14-00638-CV


                                 The City of Austin, Appellant

                                                v.

  Emily Poole, Lynne Shelton, and Mohit Taneja, Individually and as Representatives of
                    All Other Parties Similarly Situated, Appellees




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
     DISMISSED ON AGREED MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on July 11, 2014. The parties

have filed an agreed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of the appeal incurred by that party, both in this Court

and the court below.